Title: From Thomas Jefferson to George Jefferson, 21 April 1805
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir
                     
                     Washington Apr. 21. 05.
                  
                  One of the sky-lights of my house requiring a pane of glass 4½ feet diameter I procured two such at the Boston glass works which were sent on. They were broken however in some part of their route—being very badly packed I got the favor of a friend there to make another effort, & to see to the package. they are now on their way to Richmond as you will percieve by mr Cutts’s letter now inclosed. will it be in your power to take any precautions for their being safely landed & carried by hand to your warehouse. when there, be so good as to retain them until some person calls with an order from mr Higginbotham, to whom I now write to engage the most trust-worthy person in that business to take charge of them, offering treble portage if safely delivered. it will be requisite that they shall be carried from your warehouse to the batteau by hand, the expence of which I shall not regard: because if once they can be got safely to Monticello, the supply will suffice for ages. Accept my affectionate salutations.
                  
                     Th: Jefferson
                     
                  
               